Rudkin, J.
(dissenting) — It seems to me that the conclusion reached by the majority of the court is neither warranted by the provisions of the act to regulate commerce nor supported by the authorities cited. Section 1 of that act expressly declares that its provisions shall apply to the transportation of property shipped from a foreign country to any place in the United States and carried to such place from a port of entry either in the United States or an adjacent foreign country. It is needless to say that the traffic here involved falls directly within this provision. Indeed, the appellant does not contend otherwise. Nor in my opinion does the court hold in the case of Texas A Pac. R. Co. v. Interstate *214Commerce Commission, 162 U. S. 197, 16 Sup. Ct. 666, 40 L. Ed. 940, that the transportation of goods partly by water and partly by rail from a foreign country to any place in the United States is a mere matter of private contract between the carrier and the shipper. The court there held that dissimilarity of conditions may warrant a railroad company in carrying imports from a port of entry at a less rate than domestic goods, but this in my opinion falls far short of holding that the transportation of imports is a mere matter of private contract. In Texas & Pac. R. Co. v. Interstate Commerce Commission, supra, the court said:
“It would be difficult to use language more unmistakably signifying that Congress had in view the whole field of commerce [excepting commerce wholly within a state] as well that between the states and territories as that going to or coming from foreign countries.”
In Texas & Pac. R. Co. v. Abilene Cotton Oil Co., 204 U. S. 426, 27 Sup. Ct. 350, 51 L. Ed. 553, the court said:
“That the act to regulate commerce was intended to afford an effective means for redressing the wrongs resulting from unjust discrimination and undue preference is undoubted. Indeed, it is not open to controversy that to provide for these subjects ivas among the principal purposes of the act And it is apparent that the means by which these great purposes were to be accomplished was the placing upon all carriers the positive duty to establish schedules of reasonable rates which should have a uniform application to all, and which should not be departed from so long as the established schedule remained unaltered in the manner provided by law.”
If the act covers the whole field of commerce, as well that between the states and territories as that going to or coming from foreign countries, and its chief aim is to prevent unjust discrimination and undue preference by placing on the carrier the positive duty to establish schedules of reasonable rates which shall have a uniform application to all and which cannot be departed from so long as the established schedules remain unaltered in the manner provided by law, how can the *215right of private contract exist without defeating the very objects that Congress had in view. While under the decision in Texas & Pac. R. Co. v. Interstate Commerce Commission, supra, a railroad may discriminate between imports and domestic shipments where dissimilar conditions warrant such dis crimination, it may not discriminate between different importers, and while the rate on imports may be less than the rate on domestic goods, the rates must be uniform as to each class. There must be no unjust discrimination or undue preference, and the schedule of such rates must be filed and published and can only be changed in the mode prescribed by law.
If there is any merit in the appeal before us, in my opinion it lies in the fact that the schedules posted and filed were not sufficiently definite and explicit to comply with the requirements of the law. But inasmuch as this question is not touched upon in the majority opinion, I will refrain from discussing it.